Citation Nr: 1014687	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  09-14 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to 
include objective or "clicking" tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The Veteran had active service from August 1952 to August 
1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
tinnitus and entitlement to a compensable rating for 
bilateral hearing loss.

In August 2009, the Board remanded this matter for further 
evidentiary development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for tinnitus, 
to include objective or "clicking" tinnitus, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Bilateral hearing loss is manifested by pure tone threshold 
averages and speech recognition scores that correspond to not 
worse than level "IV" hearing on the right and level "I" 
hearing on the left.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

This claim arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. 
Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
post-service treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Service treatment records are associated with the claims 
folder, as are post-service VA medical examination reports 
and treatment records.  The Board also finds that the May 
2006 VA examiner's comments with respect to his hearing 
difficulty having a lack of any effect on the Veteran's daily 
activities but a significant effect occupationally addresses 
the effects the Veteran's hearing loss has on occupational 
functioning and daily activities pursuant to Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  The Board therefore 
finds that VA has satisfied its duty to notify and the duty 
to assist.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.  


II.  Entitlement to an Initial Compensable Rating for 
Bilateral Hearing Loss

Entitlement to service connection for bilateral hearing loss 
was granted in the March 2008 rating decision and assigned a 
noncompensable rating, effective from October 2007.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the veteran's original claim, 
must be considered and a determination must be made regarding 
whether "staged" ratings are warranted.  See Fenderson v. 
West, 12 Vet. App. 119, 126-127 (1999) (when a disability 
rating is initially assigned, separate ratings should be 
considered for separate periods of time, known as staged 
ratings).  The medical evidence for the entire period must be 
considered.

On the authorized audiological evaluation in January 2008, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
40
50
75
LEFT
25
30
35
60
70

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 92 percent in the left, and pure 
tone threshold averages were 50 decibels on the right and 
48.75 on the left.  The examiner summarized that the Veteran 
had a bilateral mild to severe sensorineural hearing loss.  

On the authorized audiological evaluation in December 2009, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
35
60
75
LEFT
20
35
40
60
70

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 in the left ear, and pure 
tone threshold averages were 51.25, bilaterally.  The 
examiner summarized that the Veteran had normal to severe 
sensorineural hearing loss, bilaterally.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence that is of record.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).

The basis for evaluating defective hearing is the impairment 
of auditory acuity as measured by pure tone threshold 
averages, within the range of 1000 to 4000 Hertz and speech 
discrimination using the Maryland CNC word recognition test.  
38 C.F.R. § 4.85.

Pure tone threshold averages are derived by dividing the sum 
of the pure tone thresholds at 1000, 2000, 3000 and 4000 
Hertz by four.  Id.  The pure tone threshold averages and the 
Maryland CNC test scores are given numeric designations which 
are then used to determine the current level of disability 
based upon a pre-designated schedule.  Tables VI and VII in 
38 C.F.R. § 4.85 (2009).  Under these criteria, the 
assignment of a disability rating is a "mechanical" process 
of comparing the audiometric evaluation to the numeric 
designations in the rating schedule.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1993).

Effective on June 10, 1999, new provisions were added to the 
schedular criteria allowing special consideration to cases of 
exceptional patterns of hearing impairment.  See 38 C.F.R. § 
4.86 (2009).  One of the provisions provides that an 
individual who manifests pure tone thresholds of 55 decibels 
or more in each of the specified frequencies (1000, 2000, 
3000 and 4000 Hertz) will be given a numeric designation from 
either Table VI or VIa, whichever results in the higher 
numerical.  38 C.F.R. § 4.86(a) (2009).  The other provision 
provides that, when the pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the higher Roman numeral designation under Table VI or Table 
VIa will be established, and the numeral will be elevated to 
the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2009).

During the pendency of this claim, the highest hearing 
thresholds were demonstrated at the December 2009 VA 
audiology examination, which reflects right and left ear pure 
tone threshold averages of 51.25, bilaterally, with speech 
recognition of 84 percent on the right and 92 percent on the 
left.  This corresponds to a numeric designation of "II" in 
the right ear and "I" in the left.  Table VI in 38 C.F.R. § 
4.85 (2009).  These combined numeric designations then result 
in a noncompensable rating under Table VII.  38 C.F.R. § 
4.85, Table VII (2009).  There is no certification in this 
case of language difficulties or inconsistent speech 
audiometry scores so as to allow consideration of the numeric 
designations contained in Table VIa (see 38 C.F.R. § 4.85(c) 
(2009)).  

Due to a lower speech recognition score (76) for the right 
ear at the January 2008 VA examination, even though the pure 
tone threshold was actually lower at 50 decibels, this would 
correspond to a numeric designation of "IV" in the right 
ear.  However, since the speech recognition (92) and pure 
tone threshold average (49) for the left ear at this 
examination only corresponds to a numeric designation of 
"I," the application of the results from the January 2008 
examination still result in a noncompensable rating under 
Table VII.  

The results of both previous audiology examinations also 
reveal no pure tone thresholds of less than 55 decibels at 
the 1000 and 2000 Hertz frequency bilaterally.  Therefore, 
the provisions of 38 C.F.R. § 4.86(a) are not applicable to 
either ear.  Furthermore, the provisions of 38 C.F.R. § 
4.86(b) are not applicable as neither ear has ever exhibited 
pure tone thresholds of 30 decibels or less at 1000 Hertz and 
of 70 or more decibels at 2000 Hertz.

In summary, the Board finds that the evidence of record 
preponderates against a compensable rating for the Veteran's 
hearing loss at any point since the filing of the original 
claim in October 2007.  In so holding, the Board has 
considered the Veteran's descriptions of his hearing loss 
disability, but finds that the most probative evidence 
concerning the level of severity of this disorder consists of 
the audiometric testing results of record.  See Lendenmann, 3 
Vet. App. at 349.  There is no doubt to be resolved in his 
favor.  38 U.S.C.A. § 5107(b) (West 2002).

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2009).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).  

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
hearing loss cause bilateral hearing loss that reportedly has 
no effect on the Veteran's daily activities but a significant 
effect occupationally.  However, the extent to which it 
affects him occupationally is related to his difficulty 
hearing, which the Board finds to be squarely contemplated by 
the applicable rating criteria, and marked interference is 
otherwise not shown.  The rating criteria reasonably describe 
the Veteran's disability.  Referral for consideration of 
extraschedular ratings is, therefore, not warranted.  


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.


REMAND

With respect to the remaining claim for service connection 
for tinnitus, recent VA examination clarified that the 
Veteran's tinnitus is left-sided and apparently occurs with 
chewing.  Thus, the December 2009 VA audiologist concluded 
that the Veteran's tinnitus was not "true" tinnitus, and 
that the Veteran should be referred to another examiner to 
address the etiology of this more objective type of tinnitus 
that is manifested by crackling/buzzing with chewing.  The 
Board finds that despite the fact that the Veteran's claim 
has thus far been treated as a claim for service connection 
for "true" tinnitus, his claim should be interpreted to 
include a claim for objective or "clicking" tinnitus, and 
the issue has been recharacterized to account for this 
determination.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  The Board further agrees with the December 2009 VA 
audiologist that the Veteran should be provided with a new 
examination by a new examiner to determine whether any 
objective or "clicking" tinnitus is related to the 
Veteran's period of active service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Make arrangements to afford the 
Veteran an appropriate VA ear, nose, 
and throat examination.  The claims 
file must be made available to the 
examiner for review and its 
availability should be noted in the 
opinion that is provided.  All 
indicated studies should be conducted, 
and all findings reported in detail.

The examiner should state whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
objective or "clicking" tinnitus had 
its onset during active service or is 
related to any in-service disease or 
injury, including noise exposure.  

The examiner should also state whether 
it is at least as likely as not (50 
percent probability or greater) that 
tinnitus was caused or aggravated by 
the Veteran's service-connected hearing 
loss.  

A detailed rationale for any opinion 
should be provided.

2.  The RO should read all medical 
opinions obtained to ensure that the 
remand directives have been 
accomplished, and should return the 
case to the examiner if all questions 
posed are not answered.

3.  Thereafter, the RO should 
readjudicate the Veteran's claim.  If 
the benefit sought on appeal is not 
granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


